DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the casing" in line 5.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Claim 1 recites the limitation "the casing body" in line 9.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
For examination purposes the examiner will assume that the applicant intended to recite - - the connector body- -  instead of “the casing body”.
Claim 2-6, and 9-19 depend from claim 1 and likewise are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,9,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Janoff et al. 20020140184 .
Referring to claim 1, Janoff discloses a modular well tubular head comprising: a bowl tubular (32) for connecting with an uphole component, the bowl tubular comprising a bowl body; and a casing connector (30) for reversibly connecting with the bowl tubular and for sealingly connecting with the casing, the casing connector comprising a connector body , wherein a flow path is defined through the connector body and the bowl body; a casing connector port (see fig. 1, port on element 30 where annulus 36 screws into) defined in the connector body for providing fluid communication between the flow path and a flow line; a removable connection point ( see fig. 1, annulus outlet 36 is threaded into element 30)  reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line, wherein the bowl tubular comprises, an uphole component connection point (flange at top of element 32) on the bowl body for connecting with the uphole component, a first modular connection point (flange at bottom of element 32) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (tapered section at 46) defined on an inside surface of the bowl body; the casing connector comprises, a casing connection point (threads at bottom of element 30) on the connector body for sealingly connecting with the casing, and a second modular connection point (flange at top of element 30) on the connector body for reversibly connecting with the bowl body.
Referring to claim 3-4, Janoff discloses a bowl tubular port (port on element 32 where annulus outlet 36 screws into) defined in the bowl body for providing fluid communication between the flow path and a flow line and a removable connection point (36) connected with the bowl body at the bowl tubular port.
Referring to claim 5, Janoff discloses a bowl tubular access port (port on element 32 where annulus outlet 36 screws into) defined in the bowl body for establishing fluid 29407948v.1 127876/002342communication between the flow path and coiled tubing ( note, the coiled tubing is not positively recited only recited as  part of the  intended use of the access port).
Referring to claim 9, Janoff discloses a casing connector access port ( one of the ports on element 30 where annulus outlet 36 screws into) defined in the bowl body for establishing fluid 29407948v.1 127876/002342communication between the flow path and coiled tubing ( note, the coiled tubing is not positively recited only recited as  part of the  intended use of the access port).
Referring to claim 15, Janoff discloses wherein the hanger profile (at 46) is configured to support a tubing hanger and tubing string.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6,9,15,17,20,84-92,94, 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschappat 2185478 in view of Young 4526243 and Abrahmson 20170232794  .
Referring to claim 1, Tschappat discloses  a modular well tubular head comprising: a bowl tubular (B) for connecting with an uphole component, the bowl tubular comprising a bowl body; and a casing connector (A) for reversibly connecting with the bowl tubular and for sealingly connecting with the casing, the casing connector comprising a connector body (10), wherein a flow path is defined through the connector body and the bowl body; a casing connector port (13) defined in the connector body for providing fluid communication between the flow path and a flow line;  wherein the bowl tubular comprises, an uphole component connection point ( thread portion at top of element B) on the bowl body for connecting with the uphole component, a first modular connection point (flange 18) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (20) defined on an inside surface of the bowl body; the casing connector comprises, a casing connection point ( threads where casing screw in to element 10) on the connector body for sealingly connecting with the casing, and a second modular connection point (shoulder 15) on the connector body for reversibly connecting with the bowl body.  Tschappat does not disclose a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line.  Young teaches having a removable connection point  that is flanged with threads (see fig. 1, at 801) reversibly connected a body at a port, the removable connection point for connecting with a flow line ( at threads 805).  Abrahamson teaches have a having a flanged removable part allows to part to be easily repaired or  replaced if the threads become damaged (see paragraph 0044, last sentence).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the head disclosed by Tschappat to have a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line in view of the teachings of Young and Abrahamson in order to easily repair or replace the part if the threads become damaged.
Referring to claim 2, Tschappat discloses a bowl tubular extended gripping surface ( outer surface of element 17) on the bowl body for gripping with power tongs.
Referring to claim 3, Tschappat discloses a bowl tubular port (25) defined in the bowl body for providing fluid communication between the flow path and a flow line.  
Referring to claim 4, Tschappat discloses a removable connection point connected with the bowl body at the bowl tubular port ( outlet pipes, see page 2, col. 1, lines 1-5).  
Referring to claim 5, Tschappat discloses a bowl tubular access port (25) defined in the bowl body for establishing fluid 29407948v.1 127876/002342communication between the flow path and coiled tubing ( note, the coiled tubing is not positively recited only recited as  part of the  intended use of the access port).
Referring to claim 9, Tschappat discloses a casing connector access port (13)  defined in the connector body for establishing fluid communication between the flow path and coiled tubing (note, the coiled tubing is not positively recited only recited as  part of the  intended use of the access port).
Referring to claim 15, Tschappat discloses wherein the hanger profile (20) is configured to support a tubing hanger and tubing string.
Referring to claim 17, Tschappat discloses wherein the hanger profile (20) is configured to support a casing hanger and casing string.
Referring to claims 20 and 97, Tschappat discloses a method of establishing fluid communication with a well including casing, the method comprising: sealingly securing a casing connector (B) to the casing (14); reversibly connecting a bowl tubular (A) having a hanger profile (20) with the casing connector; providing a flow path from the casing, through the casing connector and through the bowl tubular; Attorney Docket No.: BORD-102-PCT-US Response to Office Action of March 11, 2022 wherein the casing connector comprises a casing connector port (13) defined in the casing connector for providing fluid communication between the flow path and a flow line;  and receiving a tubing string (22) through the casing connector and the bowl tubular, the string having a hanger (21) profiled to match the hanger profile. Tschappat does not disclose providing a removable connection point reversibly connected with the casing connector at the casing connector port, the removable connection point for connecting with the flow line. Young teaches having a removable connection point  that is flanged with threads (see fig. 1, at 801) reversibly connected a body at a port, the removable connection point for connecting with a flow line ( at threads 805).  Abrahamson teaches have a having a flanged removable part allows to part to be easily repaired or  replaced if the threads become damaged (see paragraph 0044, last sentence).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tschappat to have a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line in view of the teachings of Young and Abrahamson in order to easily repair or replace the part if the threads become damaged.
Referring to claim 84-85, and 87-88, Young teaches the removable connection part is a flanged ring with a plurality of bolt holes ( holes, bolt 809 fits in) for connecting with the connector body and a threaded box end ( at 805) for connecting with the flow line
Referring to claims 86 and 89, Tschappat discloses the casing connector (B) does not include a hanger profile defined on an inside surface of the casing connector ( no hanger profile in element B); and a flow path is defined through the connector body and the bowl body.
Referring to claim 90, Abrahamson teaches have a replacing the connection replacing the removable connection point for the flow line with a different removable connection point ( see paragraph 0044, the removable is replaced if the threads become damaged).
Referring to claim  91 and 94, Tschappat does not specifically disclose replacing the bowl tubular with a different bowl tubular or replacing the casing connector.  However, the examiner takes official notice that it is well known in the art to replaced  components with different components of the components in use become damaged.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further  modify the method disclosed by Tschappat as modified by  Young and Abrahamson, to  replacing the bowl tubular with a different bowl tubular or replacing the casing connector because it is well known in the art to replaced  components with different components of the components in use become damaged.
Referring to claim 92, Tschappat discloses securing a flow line with the casing connector (see page 1, col. 2, lines 25-28, pipes are connected to part at 13).

Claim(s) 1, 10-14,20,92,97,99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer RE 19587 in view of Young 4526243 and Abrahmson 20170232794  .
Referring to claim 1, Archer discloses  a modular well tubular head comprising: a bowl tubular (30) for connecting with an uphole component, the bowl tubular comprising a bowl body; and a casing connector (3) for reversibly connecting with the bowl tubular and for sealingly connecting with the casing, the casing connector comprising a connector body, wherein a flow path is defined through the connector body and the bowl body; a casing connector port (14) defined in the connector body for providing fluid communication between the flow path and a flow line;  wherein the bowl tubular comprises, an uphole component connection point ( threaded portion  at top of element 30 that connects to element 42) on the bowl body for connecting with the uphole component, a first modular connection point (flange 36) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (at 43) defined on an inside surface of the bowl body; the casing connector comprises, a casing connection point ( threads where casing 8 screw in to element 3) on the connector body for sealingly connecting with the casing, and a second modular connection point (flange 24) on the connector body for reversibly connecting with the bowl body.  Archer does not disclose a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line.  Young teaches having a removable connection point  that is flanged with threads (see fig. 1, at 801) reversibly connected a body at a port, the removable connection point for connecting with a flow line ( at threads 805).  Abrahamson teaches have a having a flanged removable part allows to part to be easily repaired or  replaced if the threads become damaged (see paragraph 0044, last sentence).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the head disclosed by Archer to have a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line in view of the teachings of Young and Abrahamson in order to easily repair or replace the part if the threads become damaged.
Referring to claim 10, Archer discloses an adaptor tubular (16) connected with the bowl body and with the connector body, and wherein the flow path is further defined through the adaptor tubular.
Referring to claim 11, Archer discloses an adaptor extended gripping surface ( outer surface of element 16) on the adaptor tubular for gripping with power tongs.
Referring to claim 12, Archer discloses an adaptor port ( 28) defined in the adaptor tubular for providing fluid communication between the flow path and a flow line.
Referring to claim 13, Archer discloses a removable connection point  (pipe connected at threads  at 28, see page 1, col.2, lines 50-53 ) connected with the adaptor tubular at the adaptor port.
Referring to claim 14, Archer discloses an adaptor access port ( 28) defined in the adaptor tubular for establishing fluid communication between the flow path and coiled tubing.
Referring to claims 20 and 97, Archer discloses a method of establishing fluid communication with a well including casing, the method comprising: sealingly securing a casing connector (3) to the casing (8); reversibly connecting a bowl tubular (30) having a hanger profile (43) with the casing connector ( through adaptor 16); providing a flow path from the casing, through the casing connector and through the bowl tubular;   wherein the casing connector comprises a casing connector port (14) defined in the casing connector for providing fluid communication between the flow path and a flow line;  and receiving a tubing string (45) through the casing connector and the bowl tubular, the string having a hanger (44) profiled to match the hanger profile. Archer does not disclose providing a removable connection point reversibly connected with the casing connector at the casing connector port, the removable connection point for connecting with the flow line. Young teaches having a removable connection point  that is flanged with threads (see fig. 1, at 801) reversibly connected a body at a port, the removable connection point for connecting with a flow line ( at threads 805).  Abrahamson teaches have a having a flanged removable part allows to part to be easily repaired or  replaced if the threads become damaged (see paragraph 0044, last sentence).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Archer to have a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line in view of the teachings of Young and Abrahamson in order to easily repair or replace the part if the threads become damaged.
Referring to claim 92, Archer discloses securing a flow line with the casing connector ( see page 1, col. 1, lines 50-53, line is secured at port 14).
Referring to claim 99, Archer discloses an adaptor tubular (16) with the bowl tubular and with the casing connector.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell et al. 1888637 in view of Young 4526243 and Abrahmson 20170232794 .
Referring to claim 1, Rockwell discloses  a modular well tubular head comprising: a bowl tubular (17) for connecting with an uphole component, the bowl tubular comprising a bowl body; and a casing connector (5) for reversibly connecting with the bowl tubular and for sealingly connecting with the casing, the casing connector comprising a connector body, wherein a flow path is defined through the connector body and the bowl body; a casing connector port (thread port on element 5) defined in the connector body for providing fluid communication between the flow path and a flow line;  wherein the bowl tubular comprises, an uphole component connection point ( threads at 19) on the bowl body for connecting with the uphole component, a first modular connection point (element 10) on the bowl body for reversibly connecting with the casing connector, and a hanger profile ( tapered surface below element 21) defined on an inside surface of the bowl body; the casing connector comprises, a casing connection point ( threads where casing 2 screw in to element 5) on the connector body for sealingly connecting with the casing, and a second modular connection point (element 16) on the connector body for reversibly connecting with the bowl body.  Rockwell does not disclose a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line.  Young teaches having a removable connection point  that is flanged with threads (see fig. 1, at 801) reversibly connected a body at a port, the removable connection point for connecting with a flow line ( at threads 805).  Abrahamson teaches have a having a flanged removable part allows to part to be easily repaired or  replaced if the threads become damaged (see paragraph 0044, last sentence).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the head disclosed by Rockwell to have a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line in view of the teachings of Young and Abrahamson in order to easily repair or replace the part if the threads become damaged.
Referring to claim 19, Rockwell discloses wherein an inside diameter of the flow path ( diameter of element 5 around threaded ports) within the connector body is equal to an inside diameter of the casing (2).

Claim(s) 20 and 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright 20130181147 in view of Young 4526243 ,Abrahmson 20170232794.
Referring to claims 20 and 97, Wright discloses a method of establishing fluid communication with a well including casing, the method comprising: sealingly securing a casing connector (5) to the casing (see fig. 3, casing extending from element 5); reversibly connecting a bowl tubular (6) having a hanger profile (where tubing hanger 4 resides) with the casing connector; providing a flow path from the casing, through the casing connector and through the bowl tubular; Attorney Docket No.: BORD-102-PCT-US Response to Office Action of March 11, 2022 wherein the casing connector comprises a casing connector port (12) defined in the casing connector for providing fluid communication between the flow path and a flow line;  and receiving a tubing string (tubing string) through the casing connector and the bowl tubular, the string having a hanger (4) profiled to match the hanger profile. Wright does not disclose providing a removable connection point reversibly connected with the casing connector at the casing connector port, the removable connection point for connecting with the flow line. Young teaches having a removable connection point  that is flanged with threads (see fig. 1, at 801) reversibly connected a body at a port, the removable connection point for connecting with a flow line ( at threads 805).  Abrahamson teaches have a having a flanged removable part allows to part to be easily repaired or  replaced if the threads become damaged (see paragraph 0044, last sentence).   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Wright to have a removable connection point reversibly connected with the casing body at the casing connector port, the removable connection point for connecting with the flow line in view of the teachings of Young and Abrahamson in order to easily repair or replace the part if the threads become damaged.
Referring to claim 95-96, Wright discloses establishing fluid communication between the well and a first coiled tubing string (9) where  the first coiled tubing string comprises running the first coiled tubing string through a port (2) in the bowl tubular (6).

Allowable Subject Matter
Claims 93,98,100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,9-15, 17, 19-20,84-92,94-97,99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672